—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered May 12, 1997, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty without holding an evidentiary hearing (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). The defendant’s belated and unsubstantiated claim of innocence, upon which his motion was based, was belied by his earlier admission of guilt during his plea of guilty (see, People v Butler, 198 AD2d 427; People v Smith, 192 AD2d 732).
Rosenblatt, J. P., Sullivan, Joy and Luciano, JJ., concur.